DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 26-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 26 of U.S. Patent No. 9968261. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent teaches every limitation of the instant claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21, 22, 24-28, 34-40, 44 and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Patent No. US 8,953,911 B1, Feb. 10, 2015) (hereinafter “Xu”).
Regarding claim 21: Xu discloses an apparatus, comprising: a first waveguide and a second waveguide rotatably housed in a probe (column 9, lines 39-55 – inner cladding (24) and core (20)); a rotatable combiner optically coupled to the first waveguide and the second waveguide that optically combines light of the first waveguide and the second waveguide into a third waveguide (coupler (10) corresponds to DCF coupler (34) – see column 10, lines 19-29 – where coupler (34) maybe rotatable – see figure 7C and column 14, lines 3-4 ); and wherein the third waveguide is optically coupled to the rotatable combiner (fiber (12)).
Regarding claim 22: Xu discloses the apparatus of claim 21, the third waveguide comprising a core and a cladding, wherein the rotatable combiner optically couples the first waveguide to the core of the third waveguide, and wherein the rotatable combiner optically couples the second waveguide to the cladding of the third waveguide (column 9, lines 50-55).
	Regarding claim 24: Xu discloses the apparatus of claim 21, wherein at least one of the first, second, or third waveguides are optical fibers (abstract).
	Regarding claim 25: Xu discloses the apparatus of claim 24, wherein at least one of the first, second, or third waveguides have a cladding that is configured to transmit light (column 9, lines 39-55 – inner cladding (24) and core (20)).
Regarding claim 26: Xu discloses the apparatus of claim 21, wherein the first waveguide is configured to focus a first electromagnetic radiation at the distal end of the first waveguide, and is configured to emit the first electromagnetic radiation onto a structure and collect a second 
Regarding claim 27: Xu discloses the apparatus of claim 26, wherein the distal end of the first waveguide comprises at least one first lens for focusing the first electromagnetic radiation (column 15, lines 40-52; column 16, line 62 – column 17, line 10; column 17, lines 22-35).
Regarding claim 28: Xu discloses the apparatus of claim 26, wherein the second waveguide is configured to focus a third electromagnetic radiation at the distal end of the second waveguide, and is configured to collect the third electromagnetic radiation from the structure (figures 4A-4D and all associated description).
Regarding claim 34: Xu discloses a method, comprising: collecting, by a first waveguide, a first electromagnetic radiation (column 10, lines 25-35 - inner cladding (24) and associated reflected light); collecting, by a second waveguide, a second electromagnetic radiation (column 10, lines 25-35 - core (20) and associated reflected light); and combining, by a rotatable combiner optically coupled to the first waveguide and to the second waveguide, the first electromagnetic radiation and the second electromagnetic radiation into a third waveguide (column 10, lines 25-35; figure 7C; column 14, lines 3-4), the third waveguide being optically coupled to the rotatable combiner (column 10, lines 34-35 - "another fiber"),and the first waveguide and the second waveguide being rotatably housed in a probe (column 10, lines 19-25 - DCF fiber (16) terminates in probe (36)).
Regarding claim 35: Xu discloses the method of claim 34, wherein collecting the first electromagnetic radiation further comprises: collecting, by the first waveguide, the first electromagnetic radiation from a first location on a structure, and wherein collecting the second electromagnetic radiation further comprises: collecting, by the second waveguide, the second electromagnetic radiation from a second location on the structure different from the first location (column 13, lines 12-32 - reflected light is acquired from a plurality of locations via raster 
Regarding claim 36: Xu discloses the method of claim 34, wherein prior to collecting the first electromagnetic radiation, the method comprises: emitting, by the first waveguide, a third electromagnetic radiation (column 10, lines 19-26).
Regarding claim 37: Xu discloses the method of claim 36, wherein emitting the third electromagnetic radiation further comprises: emitting the third electromagnetic radiation towards a structure, and wherein collecting the first electromagnetic radiation further comprises: collecting the first electromagnetic radiation from the structure based on emitting the third electromagnetic radiation towards the structure (column 10, lines 19-35).
Regarding claim 38: Xu discloses the method of claim 37, wherein collecting the second electromagnetic radiation further comprises: collecting the second electromagnetic radiation from the structure based on emitting the third electromagnetic radiation towards the structure (column 10, lines 19-35).
Regarding claim 39: Xu discloses the method of claim 38, further comprising: performing microstructural imaging of the structure collecting the first electromagnetic radiation from the structure, and performing spectroscopic imaging of the structure based on collecting the second electromagnetic radiation from the structure (figure 11B; column 14, line 64 - column 15, line 17).
Regarding claim 40: Xu discloses the method of claim 39, wherein performing spectroscopic imaging includes using at least one of a diffuse spectroscopy system, an optical coherence tomography (OCT) system, spectral domain OCT (SD-OCT) system, or an optical frequency domain imaging (OFDI) system, wherein the at least one of a diffuse spectroscopy system, optical coherence tomography (OCT) system, spectral domain OCT (SD-OCT) system, or optical frequency domain imaging (OFDI) system generates compositional information from the structure (column 11, lines 37-48; figure 11B; column 2, lines 15-26).

Regarding claim 46: Xu discloses the method of claim 34, wherein the probe is at least one of a catheter or an endoscope (catheter (150)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Yang et al. (US PG Pub. No. US 2007/0066871 A1, Mar. 22, 2007) (hereinafter “Yang”).
Regarding claims 41-43: Xu teaches the method of claim 34, where the first and second waveguides are configured to focus electromagnetic radiation at a distal end thereof (column 12, lines 23-26 – a GRIN lens). Additionally, Xu teaches both forward-looking and side-looking embodiments (figures 17A and 17B), which would require separate hardware.
Yang, in the same field of endeavor, teaches a fiber optic imaging probe comprising two GRIN lenses which enable the probe to easily switch between a forward-looking (“a first electromagnetic radiation”) and a side-looking (“a second electromagnetic radiation”) configuration without separate hardware (abstract, figure 7, [0040]-[0041]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Xu by incorporating the two GRIN lenses (first and second focusing arrangements) as taught by Yang in order to enable easy switching between forward-looking and side-looking configurations. 
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Masuda (US PG Pub. No. US 2009/0086213 A1, Apr. 2, 2009) (hereinafter “Masuda”).
Regarding claim 45: Xu teaches the method of claim 44, wherein the rotatable combiner is optically coupled to at least one of a diffuse spectroscopy system, an optical coherence tomography (OCT) system, spectral domain OCT (SD-OCT) system, or an optical frequency 
Masuda, in the same field of endeavor, teaches a rotary collimating lens optically coupled to a rotatable combiner and in the optical path of the imaging system (rotary collimating lens (50)). Masuda further teaches that the use of the rotary collimating lens lessens the attenuation lf the returning light which reduces noise and improves SNR ([0099]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Xu by incorporating a rotatable collimator as taught by Masuda in order to reduce noise and improve SNR in the returning light in view of the further teachings of Masuda. 
The rotatable collimator coupled to the rotatable combiner and in the optical path of the imaging system would perform the claimed function of transmitting the first and second electromagnetic radiation using the rotatable collimator. 
Response to Arguments
Rejections under 35 U.S.C. §112(a) and (b) are withdrawn in light of the amendments to the claims. 
Applicant’s arguments with respect to prior art rejections of claims 21 and 23-33, filed 03/23/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Applicant’s arguments with respect to prior art rejections of claims 34-46, filed 03/23/2021, have been fully considered but are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specifics of the “rotatable combiner” which are disclosed in the instant specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as written provide no specific limitations to the structure or function of the “combiner” so as to preclude the application of the coupler of Xu. The rejections are maintained.
Applicant further argues that the coupler of Xu is used to ensure that the light stays separated between the cladding and the core of the fiber, which Applicant alleges is not the same as the disclosed “combiner.”
Examiner respectfully disagrees and notes that the “combiner,” as disclosed, also functions to keep the first and second light separated into the core and cladding of a fiber (see e.g. paragraphs [0025]-[0026], [0029] – “the exemplary fiber coupler can be placed inside the exemplary catheter of FIG. 1 to facilitate a combination of the returning OCT/OFDI light and/or diffuse spectroscopy light(s) 122 into the double-clad fiber 200,” where “the returning OCT/OFDI light 100 can be coupled to the core 206 of the double-clad fiber 200, while the returning diffuse spectroscopy light 122 can be coupled to the inner-cladding 212 of the double-clad fiber 200”). Additionally, the “combiner” is also frequently referred to as a “coupler” throughout the specification (see .e.g. instant figure 2 and paragraphs [0025]-[0026], [0028]-[0030] [0032]-
Applicant’s arguments with respect to claims 41-43 refer to the above-cited arguments regarding the Xu reference and are therefore considered to have been addressed above. 
The rejections are maintained.
Allowable Subject Matter
Claims 23 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793